UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7827



MARIO RUSSELL PIERCE,

                                             Petitioner - Appellant,

          versus


E. E. WRIGHT, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-23)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Russell Pierce, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mario Russell Pierce appeals from the magistrate judge’s

denial of his 28 U.S.C. § 2254 (2000) petition.*       An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit judge or justice issues a certificate of appealability.

28   U.S.C.    §   2253(c)(1)(2000).   This   court   will   not    issue   a

certificate of appealability as to claims dismissed by a district

court or magistrate judge on procedural grounds unless the movant

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”       Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

              We have reviewed the record and determine that Pierce has

not made the requisite showing.        See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).         Accordingly, we deny a certificate of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                                   DISMISSED



      *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2001).

                                  - 2 -